1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                    EASTERN DISTRICT OF CALIFORNIA

7
8    PERRY C. BLAIR,                                   )   Case No.: 1:14-cv-01156-DAD-SAB (PC)
                                                       )
9                      Plaintiff,                      )
                                                       )   Appeal No. 21-15845
10             v.                                      )
                                                           ORDER REGARDING IN FORMA PAUPERIS
11                                                     )   STATUS ON APPEAL
     CDCR, et al.,
                                                       )
12                     Defendants.                     )   (ECF No. 161)
                                                       )
13                                                     )
14             On April 8, 2021, Defendants’ motion for summary judgment was granted and judgment was
15   entered in favor of Defendants. (ECF Nos. 156, 157.)
16             On May 7, 2021, Plaintiff filed a notice of appeal. (ECF No. 157.)
17             On July 12, 2021, the Ninth Circuit Court of Appeals referred the matter back to this Court for
18   the limited purpose of determining whether in forma pauperis status should continue for the appeal.
19   28 U.S.C. § 1915(a)(3). (ECF No. 161.) The Court finds that this appeal is not taken in bad faith and
20   is not frivolous. Accordingly, in forma pauperis status should not be revoked and should continue on
21   appeal.
22
23   IT IS SO ORDERED.
24
     Dated:         July 14, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
